Citation Nr: 1329725	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  10-47 068A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral eye condition.  

2.  Entitlement to an initial disability rating in excess of 10 percent for pes planus from March 27, 2009 and in excess of 30 percent from April 19, 2013.

3.  Entitlement to an initial compensably disability rating for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran had active service from December 1953 to December 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating action by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

FINDING OF FACT

In a June 2013 statement, prior to the promulgation of a decision in the current appeal, the Veteran expressed that he was satisfied with his appeal as to all issues.  He later submitted another statement in June 2013 requesting a withdrawal of the issues of entitlement to service connection for a bilateral eye condition and entitlement to increased disability ratings for service-connected pes planus and left ear hearing loss.  

CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal in the claims for service connection for a bilateral eye condition and entitlement to increased disability ratings for service-connected pes planus and left ear hearing loss have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

In December 2010, the Veteran filed a substantive appeal of the RO's October 2009 denial of service connection for a bilateral eye condition as well as the grants of service connection for pes planus and left ear hearing loss.  In a June 2013 statement the Veteran expressed satisfaction with his appeal on all issues.  In a subsequent statement received in July 2013, he requested withdrawal of his appeal as to the claim as to all three issues.  In view of his expressed desire, further action with regard to these issues is not appropriate. 

Accordingly, the Board does not have jurisdiction to review these claims.  The claims must, therefore, be dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b),(c).


ORDER

The appeal as to the issue of entitlement to service connection for a bilateral eye condition is dismissed.  

The appeal as to the issue of entitlement to an initial disability rating in excess of 10 percent for pes planus from March 27, 2009 and in excess of 30 percent from April 19, 2013 is dismissed.

The appeal as to the issue of entitlement to an initial compensably disability rating for left ear hearing loss dismissed.



		
JONATHAN B. KRAMER 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


